DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species 2, relating to Fig. 4 and claims 1, 3, 5, 6, and 8-11 in the reply filed on 4/20/2021 is acknowledged.  It is the position of the Examiner that claim 2 also reads on the election of Species 2, Fig. 4, such that claims 1-3, 5-6, and 8-11 will be examined. The traversal is on the ground(s) that:
	1)  In the Applicant’s opinion, all species share the same purpose and effect, in that the resistance values of the bridges are configured differently, so that all bridges are sequentially fused. See for example paragraphs 11 and 12 of the application as filed and generic claim 1.  Therefore, all the alleged species are different embodiments of the same invention and which are clearly related to each other in that they have the same purpose and effect.  Moreover, claim 1 as it now stands is believed to be generic to all claims and all claims 1-11 define the same essential features which are:
terminal portions disposed at both ends of the bus bar,
a plurality of bridges disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows,
wherein the plurality of bridges are configured to have different resistance values, respectively.
The Examiner suggested that the restriction is justified in that the identified species are allegedly independent or distinct because they require distinct structural requirements not shared with one another. However, these allegedly distinct structural requirements are designed to serve the same purpose and achieve the same or similar effect. Thus, it is respectfully submitted that the alleged species present various embodiments of the same invention.
An applicant should be able to have multiple embodiments of a same invention examined in a single application, especially when there is a generic claim encompassing all embodiments. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breath or scope of definition. See MPEP 806.03. (emphasis original).

	Response:  Applicant is not prohibited from having multiple embodiments of a same invention examined in a single application where there is a generic claim encompassing all 
“Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141” (see Restriction mailed 2/24/2021).  

Furthermore, although the species share the same purpose and effect, they have distinct structural requirements not shared with one another as outlined in the Restriction requirement mailed 2/24/2021 and repeated below:
   Species 1, Embodiments shown in Figs. 1-3
	   Species 2, Embodiment shown in Fig. 4
	   Species 3, Embodiment shown in Fig. 5
	   Species 4, Embodiment shown in Fig. 6
	   Species 5, Embodiment shown in Fig. 7	

The species are independent or distinct because they require distinct structural requirements that are not shared with one another.  For example, Species 1 requires penetrating portions that have varying lengths which is not required of any other Species.  Species 2 requires the bus bar to have a right angle and the penetrating portions to also have right angles which is not required of any other species.  Species 3 has penetrating portions of the same length but with different widths between the adjacent penetrating portions which is not required of any other species.  Species 4 has bridges that extrude upwards from the bus bar at varying heights which is not required of any other species.  Species 5 requires the bridges to be made of differing materials which is not required of any other species.  In addition, these species are not obvious variants of each other based on the current record. 
Per MPEP 806.04(f)
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a 

Accordingly, the traversal is not considered persuasive as MPEP 806.04(f) is applicable to the instant species identified, wherein each species recites limitations applicable/disclosed only for said species that is not found in any of the other species, wherein in the restriction requirement, the Examiner has identified the disclosed species pertaining to the figures of the species and further identified the distinguishing characteristics of the species that are not common to any other species (MPEP 809.02(a)).  
	2)  It is also believed that all of the claims of this application can be examined at the same time without serious burden for at least the following two reasons.
First, the search required for the non-elected species/groups would likely be co-extensive with that required for the elected species, because both the elected and non-elected species commonly include the aforementioned important features of the invention.
Second, both the elected and non-elected species share a common background of the invention and are directed to serve the same purpose and have the same effect as explained above.
Accordingly, a search and examination of both the elected and non-elected species/group(s) would not impose a serious burden on the Examiner. “If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” (MPEP § 803, emphasis added).

Response:  The search required for non-elected species having distinct structural requirements will not be co-extensive as argued.  A search for the requirement that the plurality of bridges are formed of different materials from each other (species 5) will not be coextensive with a search for a plurality of bridges comprising penetrating portions of the same length but with different widths between the adjacent penetrating portions (species 3).  As previously noted, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Furthermore, the body of prior art pertaining to bus bars is extremely vast.  A search for patent documents with the title of bus bar, busbar, busbar, or buss bar returned 45,188 documents (see EAST search history), and the same search but with the term appearing in the abstract returned 132,751 documents.  This does not include other known synonyms for bus bars such as electrical connector, cell connector, cell strap, etc. Different search strategies and search queries to find the distinct structural features claimed in the species are required.
Accordingly, the argument above is not persuasive, wherein there is a serious burden to examine all species.  The requirement is still deemed proper and is therefore made FINAL.
Specification
3.	The disclosure is objected to because of the following informalities:  “the terminal portion 25” should be corrected to “the fusing portion 25” (P63 of the PGPUB and specification as filed).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Alternatively, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. 
*Note that claim 9 is not rejected under this heading as claim 9 recites the structural requirements that achieves the result claimed.
Specifically, the disclosure does not reasonably provide enablement for the full scope of the ambiguous, non-definitive functional feature/results claimed within claim 8 reproduced below:
“…wherein the bridges are configured such that all the remaining bridges are fused within 30 milliseconds (ms) after the first bridge is fused when an overcurrent flows.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	MPEP 2164.08(a) notes the following:  
In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all bus bar configurations that are configured to achieve the claimed 
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all bus bar configurations that are configured to achieve the result claimed and having any structure given no specific structure or requirements of the bus bar set forth in the claim that achieves the result claimed.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite, “…wherein the bridges are configured such that all the remaining bridges are fused within 30 milliseconds (ms) after the first bridge is fused when an overcurrent flows,” which is simply a result obtained without any defining structural entities or any requirements that achieves the result.  This is an all-encompassing claim that covers any and all bus bar configurations that achieve the result claimed.   For example, it is not clear due to the breadth of the claims what is required in terms of additional structure (if any) or requirements of the structure that is recited that achieves the feature as claimed.   As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the field of mechanical and electrical coupling is not entirely unpredictable but it is vast.  As evidence of this, a search for patent documents with the title of bus bar, busbar, busbar, or buss bar returned 45,188 documents (see EAST search history), and the same search but with the term appearing in the abstract returned 132,751 documents.  This 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches a single embodiment that achieves the property/result obtained (claim 9; 54-56 of the PGPUB), and does not provide any further guidance on obtaining other structural configurations that achieve the result claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of structural and compositional bridge options that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 8, and thus dependent claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that claim 9 is not rejected under this heading as claim 9 recites the structural requirements that achieves the result claimed.
Claim 8 is reproduced below:
“…wherein the bridges are configured such that all the remaining bridges are fused within 30 milliseconds (ms) after the first bridge is fused when an overcurrent flows.”

This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
	As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  For example, would a bus bar achieving said result have to have a specified compositional make-up to achieve the result?  Would the bus bar achieving said result have some specified structure that achieves the result?  Is there additional structure required of the bus bar that is not already claimed? A person of ordinary skill in the art would know from the claim terms what is required to meet the result obtained such that the claim is considered indefinite.  Appropriate correction is required.  
Claim Analysis
8.	Claim 1 is reproduced below with emphasis added:
A bus bar, comprising:
terminal portions disposed at both ends thereof, respectively; and
a plurality of bridges disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows,
wherein the plurality of bridges are configured to have different resistance values, respectively.

The instant disclosure teaches that as a result of the bridges having different resistance values, the plurality of bridges are sequentially fused when an overcurrent flows.  Thus, a bus bar including a plurality of bridges configured to have different resistance values will intrinsically provide the capability and result of allowing said plurality of bridges to be sequentially fused when an overcurrent flows.  
Furthermore, the claim recites the functional feature of, “wherein the plurality of bridges are configured to have different resistance values.”  A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step.  Functional limitations are not improper if the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292).  In the instant scenario, the specification teaches that the claim limitation is satisfied under the following conditions:

    PNG
    media_image1.png
    78
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    427
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    119
    424
    media_image4.png
    Greyscale


Thus, prior art having the structure above will intrinsically meet the feature of “…wherein the plurality of bridges are configured to have different resistance values, respectively” as claimed.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweinbenz et al. (US 2015/0171413).
Regarding claim 1, Schweinbenz teaches a cell connector (“bus bar”) comprising (Fig. 4, reproduced and annotated below):
terminal portions disposed at both ends thereof, respectively; and

wherein the plurality of bridges are configured to have different resistance values, respectively (P1-3, 6-16, 26-33, not limited to full disclosure):

    PNG
    media_image5.png
    413
    510
    media_image5.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
The plurality of bridges as shown above clearly have different cross-sectional areas, as well as the feature of having at least one of a width, length, and/or thickness that are different from one another.  Accordingly, the plurality of bridges intrinsically have different resistance values as claimed such that the plurality of bridges are sequentially fused (i.e., stop the current from flowing) when an overcurrent flows as claimed (see claim analysis section above, entirely incorporated into the instant rejection).  Regarding inherency, a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily In re Robertson, 49 USPQ2d 1949 (1999). 
Regarding claim 2, Schweinbenz teaches by way of illustration wherein the plurality of bridges are formed to have different cross-sectional areas, respectively (Fig. 4).
Regarding claim 3, Schweinbenz teaches by way of illustration teaches wherein the plurality of bridges are formed such that any one of a width, a length, and a thickness thereof is different (Fig. 4).
  	Regarding claim 5, Schweinbenz teaches wherein a penetrating portion 42 having a through-hole shape is disposed between the bridges (Fig. 4).  Alternatively, there is also a penetrating portion (annotated below) having a through-hole shape disposed between the bridges as annotated below with a dashed arrow:

    PNG
    media_image6.png
    273
    555
    media_image6.png
    Greyscale

Regarding claim 6, Schweinbenz teaches wherein at least one of the bridges comprises a narrow section having a narrower width (multiple interpretations).  For example, the bridge below is annotated with the claimed “narrow section having a narrow width” [as compared to the width of the terminal portion shown to the right]:

    PNG
    media_image7.png
    265
    549
    media_image7.png
    Greyscale

Regarding claim 11, Schweinbenz teaches a battery pack (abstract), comprising: 
at least one cell connector (“bus bar”) as described in claim 1, the rejection of which is entirely incorporated into the instant rejection and not repeated here; and 
a plurality of battery modules electrically connected through the bus bar (P6, claim 1 of Schweinbenz, not limited to full disclosure).

11.	Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2007/0099073).
	Regarding claim 1, White teaches a cell connection strap (“bus bar”) (Fig. 7C, reproduced and annotated below), comprising:
terminal portions disposed at both ends thereof, respectively (P33, 49; Fig. 7C); and
a plurality of bridges disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows,
wherein the plurality of bridges are configured to have different resistance values, respectively (P12-13, 27-34, 43; Fig. 7C; not limited to full disclosure):

    PNG
    media_image8.png
    313
    526
    media_image8.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it 
The plurality of bridges as shown above clearly have different cross-sectional areas, as well as the feature of having at least one of a width, length, and/or thickness that are different from one another.  Accordingly, the plurality of bridges intrinsically have different resistance values as claimed such that the plurality of bridges are sequentially fused (i.e., stop the current from flowing) when an overcurrent flows as claimed (see claim analysis section above, entirely incorporated into the instant rejection).  Regarding inherency, a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999). 
Regarding claim 2, White teaches by way of illustration that the plurality of bridges are formed to have different cross-sectional areas, respectively.
Regarding claim 3, White teaches by way of illustration wherein the plurality of bridges are formed such that any one of a width, length, and/or a thickness thereof is different (Fig. 7C).
Regarding claim 6, White teaches by way of illustration wherein at least one of the bridges comprises a narrow section having a narrower width.  This feature is met in multiple ways:

    PNG
    media_image9.png
    206
    396
    media_image9.png
    Greyscale

As shown above, at least one of the bridges comprises a narrow section having a narrower width [with respect to the remainder of the bridge].

Regarding claim 11, White teaches a battery pack (P12, 13), comprising: 
at least one cell connection strap (“bus bar”) as described in claim 1, the rejection of which is entirely incorporated into the instant rejection and not repeated here; and 
a plurality of battery modules electrically connected through the bus bar (P12-13, 27-34, 43; Fig. 1; not limited to full disclosure).

12.	Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2011/0303459).
Regarding claim 1, Chuang teaches a battery connection tab 10 (“bus bar”) (Figs. 1-4; P12-24), comprising:
terminal portions disposed at both ends thereof, respectively (see Fig. 4 in which the ends connect to battery terminals at what are the “terminal portions”); and
first layer 110 and second layer 120 (“a plurality of bridges”) disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows,
wherein the first layer 110 and second layer 120 (“plurality of bridges”) are configured such that the conductivity of the second layer 120 is higher than the first layer 110 (claim 1; P23).  Conductivity is the inverse to resistivity, thus, the first layer 110 and second layer 120 (“plurality of bridges”) are configured such that the resistivity of the second layer 120 is lower than the first layer 120 or different as claimed.
Regarding claim 2, Chuang teaches by way of illustration that the first layer 110 and second layer 120 (“a plurality of bridges”) are formed to have different cross-sectional areas, respectively (Fig. 1).
Regarding claim 3, Chuang teaches by way of illustration wherein the plurality of bridges are formed such that any one of a width, a length, and a thickness thereof is different (see Fig. 1); see also claim 1 which recits that the thickness of the second layer is thicker than the first layer.
Regarding claim 5, Chuang teaches wherein a penetrating portion 122 having a through-hole shape is disposed between the first layer 110 and second layer 120 (“plurality of bridges”)
Regarding claim 6, Chuang teaches wherein at least one of the bridges comprises a narrow section having a narrower width (i.e. first layer/bridge 110 has a narrow section having a narrower width with respect to at least a width of second layer/bridge 120) (see Fig. 1).  Alternatively, the width of second layer/bridge 120 where penetrating hole 122 is formed is narrower than the width of the portion that does not include said penetrating portion (see Fig. 1).
Regarding claim 11, Chuang teaches a battery pack, comprising: 
at least one battery connection tab 10 (“bus bar”) as described in claim 1, the rejection of which is entirely incorporated into the instant rejection and not repeated here; and 
a plurality of battery modules electrically connected through the bus bar (see Fig.4-5; full disclosure).   

13.	Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (US 2016/0126048).
            Regarding claim 1, Kawase teaches a bus bar 220 (Fig. 4A), comprising:

a plurality of fusible sections 230A, 230B, 230C, 230D (“bridges”) disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows (P2-10, intrinsic to the fusible sections given they have different resistance values as described below),
wherein the plurality of fusible sections 230A-D (“bridges”) are configured to have different resistance values, respectively, given fusible section 230A is set to have a rating of 50 A (amperes) and fusible sections 230B to 230D are set to each have a rating of 40 A (amperes) (P4), amperes being the unit of current and resistivity being the inverse thereof:

    PNG
    media_image10.png
    526
    629
    media_image10.png
    Greyscale

Regarding claim 2, Kawase teaches by way of illustration wherein the fusible sections 230A, 230B, 230C, 230D (“plurality of bridges”) are formed to have different cross-sectional areas, respectively (i.e., compare the different cross-section of fusible section 230A to those of 240B-240D) (see Fig. 4a).
Regarding claim 3, Kawase teaches by way of illustration wherein the fusible sections 230A, 230B, 230C, 230D (“plurality of bridges”) are formed such that any one of a width, a length, and a thickness thereof is different (see Fig. 4a).
Regarding claim 5, Kawase teaches by way of illustration that a penetrating portion having a through-hole shape is disposed between the bridges (see Fig 4a).
Regarding claim 6, Kawase teaches by way of illustration wherein at least one of the bridges comprises narrow section having a narrower width (see Fig. 4a, multiple interpretations).  
Regarding claim 8, Kawase does not explicitly teach that the fusible sections 230A, 230B, 230C, 230D (“bridges”) are configured such that all the remaining bridges are fused within 30 milliseconds after the first bridge is fused when an overcurrent flows; however, such a feature is considered intrinsic to the embodiment of Kawase for the following reasons.  
There is no structure associated with the functional feature as claimed; thus, the Examiner is looking to the instant specification to determine when such a feature would be met.  The instant specification at P56 of the PGPUB teaches that the result is realized in the scenario where there are four bridges (just as in Kawase), and when the resistance value of the first bridge is 1, the second bridge is 2, the third bridge is 3, and the fourth bridge is 3.5.  Note that these values do not have units and are relative to one another (i.e., the reference value of the second bridge is about twice the resistance value of the first bridge, based on the resistance value of the first bridge – P56, and so on and so forth).  Given Kawase teaches bridges with closer values to one another (50 A, 40 A, 40 A, and 40A for bridges 230A, 230B, 230C, 230D – P5) than that of the scenario described above and nowhere near the 3.5x threshold, it is considered intrinsic that the fusing of the remaining bridges would occur quicker than 30 milliseconds (ms) and/or simultaneously after the first bridge is fused when an overcurrent flows.  A reference which is In re Robertson, 49 USPQ2d 1949 (1999).  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2016/0126048) as applied to at least claims 1 and 8 above.
Regarding claim 9, Kawase teaches wherein the fusible sections 230 (“bridges”) are  composed of four bridges 230A, 230B, 230C, 230D (“bridges”), wherein fusible section 230A is set to have a rating of 50 A (amperes) and fusible sections 230B to 230D are set to each have a rating of 40 A (amperes) (P4), amperes being the unit of current and resistivity being the inverse thereof.  The bus bar is utilized to connect input terminal 210 that is connected to a battery or some other power source with terminals 240A to 240D that are connected to various electrical instruments such that fuses are provided between the battery or power source and the electric In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also:  
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, in the absence of new or unexpected results commensurate in scope with the claimed subject matter and for which objective evidence is offered, the determination of the 
            Regarding claim 10, Kawase teaches wherein the fusible sections 230 (“bridges”) are  composed of four bridges 230A, 230B, 230C, 230D (“bridges”), wherein fusible section 230A is set to have a rating of 50 A (amperes) and fusible sections 230B to 230D are set to each have a rating of 40 A (amperes) (P4), amperes being the unit of current and resistivity being the inverse thereof.  The bus bar is utilized to connect input terminal 210 that is connected to a battery or some other power source with terminals 240A to 240D that are connected to various electrical instruments such that fuses are provided between the battery or power source and the electric circuits in the electrical instruments (P2-3).  Kawase teaches that the fusible sections 230 are provided having different ratings with the example described above (fusible section/bridge 230A = 50 A; 230B-C = 40 A) and thus fails to specifically define that the amps (or its inverse) is specifically such that the resistance values of the remaining bridges are set to be gradually larger than the resistance value of the first bridge as claimed; however, it is considered an obvious expedient to determine an appropriate current rating/resistivity of a fusible section (“bridge”) functional to fuse/cut-off the current flowing therethrough for a given electrical instrument that it connects to based on the electrical instruments tolerance/threshold of current.  The Court has held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also:  
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, in the absence of new or unexpected results commensurate in scope with the claimed subject matter and for which objective evidence is offered, the determination of the optimum or workable resistance values of the first through fourth bridges of Kawase is considered routine experimentation.

16.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2016/0126048) as applied to at least claim 1 above, and further in view of Jones et al. (US 2018/0219203).
Regarding claim 11, Kawase teaches a battery of an automobile that is electrically connected via the bus bar as described in claim 1 to various electrical instruments, the rejection of which is entirely incorporated into the instant rejection and not repeated here.  
Kawase does not explicitly teach that the battery is a battery pack comprising a plurality of battery modules that are electrically connected through the bus bar (to the electrical instruments); however, such a feature is a well-known construct in the field of batteries used as power sources for electric vehicles as taught by Jones (P5; claim 12; full disclosure).  Jones teaches it is known to provide a battery pack for an electric vehicle having first and second modules that are electrically connected to one another (claim 12).  
prima facie obviousness determination (MPEP § 2144.07).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ling et al. (US 2004/0166727) teaches an electrical connector (“bus bar”) with the following structure:
	
    PNG
    media_image11.png
    486
    401
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    630
    599
    media_image12.png
    Greyscale

Xu et al. (US 2018/0130992) teaches the following battery connector structure:

    PNG
    media_image13.png
    402
    372
    media_image13.png
    Greyscale

Grosse et al. (US 8,574,008) teaches a battery cell connector with the following structure:

    PNG
    media_image14.png
    415
    553
    media_image14.png
    Greyscale

	Han et al. (US 2014/0315051) teaches the following bus bar 73 structure:


    PNG
    media_image15.png
    335
    337
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    185
    353
    media_image16.png
    Greyscale


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729